Citation Nr: 0830862	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-24 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals following 
a left humerus fracture.

2.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as depression.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972 and from January 1991 to March 1991.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims in his appeal that he fractured his left 
humerus in a car accident while on leave in August 1970.  He 
asserts that, as a result of his injury, he was hospitalized 
for nine days at San Lucas Episcopal Hospital in Ponce, PR, 
before being transferred to Ramey Airbase, PR, and ultimately 
to Ft. Sill, OK, during his recovery.  A March 2008 statement 
from his private physician indicates that he has been 
continuously treated since 1991 for left arm deformities and 
limitations due to fibrous dysplasia resulting from 
"inadequate management of the open fracture".

There was no note of this incident in his December 1971 
separation exam, or in a second physical examination in April 
1974.  However, there are also no service treatment records 
present in the claims file from May 1970 to December 1971.  
Although the file contains a statement from Army Personnel 
Center (ARPERSCEN), St. Louis, MO, stating that no records 
were on file, the Board notes that the veteran served in the 
Army National Guard from January 1972 at least through April 
1974, and that the ARPERSCEN statement acknowledges that the 
veteran's local National Guard center may also be in 
possession of some service treatment records.  

Regarding the veteran's claim for depression, his VA 
treatment records indicate a diagnosis of depression since 
April 2006, although his physician indicated in his March 
2008 statement that the veteran has been treated prior to 
that date.  

The Board notes that, almost immediately after he returned to 
active duty in January 1991, the veteran was diagnosed with 
major depression that the examiner concluded existed prior to 
reactivation.  Although this conclusion constitutes clear and 
unmistakable evidence that the veteran's depression was 
manifest prior to reactivation, there are no indications or 
conclusions as to whether his preexisting depression was 
aggravated by military service.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the veteran's authorization for 
their release, the RO should attempt to obtain any 
available treatment records relating to the 
veteran from San Lucas Episcopal Hospital in 
Ponce, PR and Fort Sill, OK.  Additionally, the RO 
should attempt to retrieve any treatment records 
that may be archived with the Army National Guard 
of the Commonwealth of Puerto Rico.  The RO must 
follow the procedures set forth in 38 C.F.R. § 
3.159(c) (2007) as regards requesting records from 
Federal facilities. All records and/or responses 
received should be associated with the claims 
file.

2.  If any such records are located, the veteran 
should be scheduled for a VA examination, in which 
the examiner is to review the veteran's history 
and symptoms related to a left arm disorder and 
provide a diagnosis.  The examiner should also 
provide a nexus opinion as to the relationship 
between the veteran's initial injury and his 
current symptomatology.  

3.  The veteran should also be scheduled for a VA 
psychiatric examination to determine whether his 
preexisting depression was aggravated by active 
duty service.  Following the examination and 
review of the claims file, the examiner should 
provide an opinion as to whether it is at as 
likely as not that the veteran's current 
depression is the result of a natural progression 
or aggravation due to active duty service.  A 
complete rationale for any opinion must be 
provided.
 
4.  After undertaking any other development deemed 
appropriate, the veteran's claims on appeal should 
be readjudicated in light of all pertinent 
evidence and legal authority.  If any benefit 
sought is not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




